—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about April 22, 1996, which terminated parental rights upon a finding of neglect and committed custody and guardianship of the subject child to the *90Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Despite the agency’s fulfillment of its statutory obligation to exert diligent efforts to encourage and strengthen the parental relationship by providing persistent casework counseling and referrals, the evidence is clear that respondent has failed to understand and respond to the child’s needs and problems, has not sufficiently overcome the problems that led to the child’s initial placement into foster care, and thus, has failed to plan for the return of the child within the meaning of the Social Services Law (see, Matter of Sonia H., 177 AD2d 575, 576). Respondent has failed to recognize that the child has been traumatized by the climate of violence in the household during the first six years of her life. Not only has respondent failed to recognize the child’s needs, fears and anxiety and heed the advice of the mental health professionals, she blames the child for the situation and has repeatedly placed her own needs above those of the child.
Finally, the evidence amply supports the conclusion reached by the Family Court that adoption by the child’s foster parents is in the best interests of the child. The child has become more fearful of respondent and resistance to visitation or contact with her has manifested itself in both physical and psychological problems. To continue the child in foster care after so many years, as respondent suggests, would only prolong a situation of uncertainty (see, Matter of Charles Clarence C., 213 AD2d 294). We have considered respondent’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.